 

 

** TNBOUND NOTIFICATION : FAX RECEIVED SUCCESSFULLY **

T1heaseedvepl-cv-00306-JIM-PAS Dockeme@Atcdn# Filed Qud2a6a1 PREC 1@fisPagelD #: 63
July 23, 2021 at 2:49:57 PM EDT Staples 3733 Received

 

7/23/2021 5:47 PM FROM: Staples TO: TLAOL TSE 7207 Pp. 1

35.42 (Rev. 04/21) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rales of court. This form, approved by the fudicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheel, (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

i. (a) PLAINTIFFS Seana ri Te, tit a Actuctle: I a Va DEFENDANTS H t Ae
Guin Kou EL Teed? 9) cal 2, (MAE StH Ponce, Co NH fae

Lscheh Pod Libe Dea Tun y esi Tee Pee Mote MeDEVi+ t
(b) County of Residence of Ei¥st Listed Pl ‘amu WMS bey County of Residence of First Listed Defendant fA
(ENICEPT IN U.S, PLAINTIFF CASES) (IN US. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION UF
TRE TRACT GF LAND INVOLVED.

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c} Attorneys (Fire Name, dddruss, and Telephone Number} Attormeys (if Known)
Il. BASIS OF JURISDICTION (Place an “¥" in One Box Onby} TIL. CITEZENSHIP OF PRINCIPAL PARTIES (Place an °“X" in Que Box for Plaine
(Far Diversity Cases Quip) aa! One Box for Defendant)
f Ji U.S. Government 3 Federal Question PIF DEF PrF DEF
Plait? (2.8. Government Nota Party) Citizen of This State ya 1 Incorporated or Principal Place my 4 []4
of Business In This State
| 2 U.S, Government ry 4 Diversity Citzen of Another State L | 2 | 2 incorporated and Principal Place cy £ cj 3
Defendant Uadicate Citizenship of Parties in Hem fj of Husiness In Another State
Citizen or Subject ofa A cy 3 Foreign Nation ry 6 ry 6
Foreign Country
IV. NATURE OF SUTT geiace an “¥" i One Box Onli Click here for: Nature of Suit Code Descriptions,
| ~__ CONTRACT : TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
120 fusurance PERSONAL [NIURY PERSONAT INFURY | ]625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marne 310 Airplane ri 365 Personal Injury - of Property 21 USC 88! 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liabilty |_leso Other 28 USC 157 3729{a))
140 Negotiable Instrument Liability [4 367 Health Care/ INTELLECTUAL F | 406 State Reapportionment
LE] 150 Recovery of Overpayment Ei 320 Assault, Libel & Phagrnaceutival PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment] _ Slander Personal Injury 820 Copyrights 430 Hanks and Banking
| 151 Medicars Act ai 330 Federa! Enrpioyers* Product Liability i] 830 Patent 450 Commerce
[52 Recovery of Defaulted Liability ry 364 Ashestos Personal 835 Pateat - Abbreviated 460 Deportation
Strident Loans 340 Marine injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans} 345 Marine Product Liability (_] 840 Trademark Corrupt Organizations
[_] 153 Recovery af Overpayment Liability PERSONAL PROPERTY LABOR [| 880 Detond Trade Secrets |] 480 Consumer Credit
of Veleran’s Benefits 330 Motes Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 {E35 USC E681 or 1692)
| 160 Stockholders’ Suits Ly 355 Motor Vehicle | 371 Truth in Lending Act {J 485 Telephone Consumer
i] 190 Other Contract Product Liability Cl 380 Gther Personal | |720 LaborMunagement SOCIAL SECURITY.’ Protection Act
| 195 Contract Product Liability {44 360 Other Personal Property Daraage Relations 861 HIA (1395ity 490 Cable/Sat TV
196 Franchise fofury | 385 Property Damage i Railway Lahor Act $62 Black Lung (923) 850 Securities /Commoditicss
362 Personal injury - Product £.tability 731 Family and Meuicat $63 DIWC/DTWW (408(¢)) Exchange
Medical Malpractice | Leave Act 864 SSID Title XVI | 890 Other Statutory Actions
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETTEIONS | | 790 Other Lubor Litigation __| 865 RSI (405¢g)) | "| 891 Agricultural Acts
i | 230 Land Condemnation ! 440 Other Civil Rights Habeas Corpus: 74] Evployee Retirement | | 893 Environmental Matters
| 220 Foreclosure 441 Voting | 463 Alicn Detainee Income Security Act 2. FEDERAL TAX SUITS 895 Freedom of Information
i_| 230 Rent Lease & Ejecument 44> Employment [| 310 Motions to Vacate | 870 Taxes (US. Plaialtl Act
240 Torts to Lund |_| 443 Rousing! Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Lo Accommodations [} 530 General |] 87: iRS—Third Party -| 899 Administrative Pracedure
|] 290 All Other Real Property [7] 445 Amer. wDisanilicies -[” | $35 Death Penalty IMMIGRATION 26 USC 7608 AcvReview or Appeal of
Employment Other: 462 Naturalization Applicaton Agency Decision
|| 446 Amer. w/Disabilities -| | 540 Mandamus & Other | 1465 Other Immigration | 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
| | 448 Education 555 Prison Condition
460 Civil Detainee -
Conditions of
Confinement
¥. ORIGEN (Pace anf" in One Box Caly)
("]) Original Removed from [7] 3 Remanded from Ci4 Reinstated or fq 5 Transferred from i] 6 Muliidistict ml & Multidistrict
Proceeding State Court " Appellate Court ~~ Reopened Another Disirict Litigation - Litigation -
(specify) Transfer Direet File

 

Cite the U.3. Civil Statute under which you are filing (Do aoe cite jurisdictional statutes winless diversity, THEA WAT TNs

VL CAUSE OF ACTION HS USC Zi eye AV TNE? OF T2ea di OF PEACE te FeierniQhi LZ US & teuce cs

Brief description of cause:

Sar é Ponce + Common eet of MA Vili CopsrruTicayy &

 

 

 

 

 

 

 

VII. REQUESTED IN [J CHECK IF THISISACLASS ACTION DEMAND § CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, FRC. a WL JURY DEMAND: — [Yes No

Phe
VIII, RELATED CASE(S) r
See fnstrvetians):

IF ANY See OST GE DOCKET NUMBER _

BATE
Hela Age y

FOR OFFICEIUSE ONLY

RECEIPT # AMOUNT APPLYING [FP JUDGE MAG. JUBGE

 
